DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note: Shortened Statutory Period
Please note that the shortened statutory period (SSP) for reply is set to expire 2 (TWO) months from the mailing date of this communication since the instant action is a Requirement for Restriction/Election.
Status of Claims
Claims 1-8 are subject to restriction and/or election requirement.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).


As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-3 and 5, drawn to a martensitic stainless steel seamless pipe.
Group II, claim(s) 4 and 6-8, drawn to a method for manufacturing a martensitic stainless steel seamless pipe.


The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a martensitic stainless steel seamless pipe, this technical JP 2003-003243 A of Takabe and its English translation provided as part of IDS dated 07/08/2020 (JP’243) in view of WO 2017/200083 A1 via its US English equivalent US 2019/0177823 A1 of Matsuo (US’823) cited in the IDS dated 03/11/2020.
JP’243 teaches [0001] “a steel material suitable for use in a severe corrosive environment containing corrosive substances such as carbon dioxide gas, hydrogen sulfide and chlorine ions, and more particularly to a production facility for oil and natural gas”, “seamless steel pipes” [0007] “with a yield strength of 860 MPa or more” with a composition, in mass%, “C: 0.001 to 0.04%, Si: 0.5% or less, Mn: 0.1-3.0%, P: 0.04% or less, S: 0.01% or less, Cr: 10-15%, Ni: 0.7-8%, Mo: 1.5-5.0%, Al: 0.001 to 0.10% and N: 0.07% or less, the balance consisting of Fe and impurities” and may further containing one or more from “First group: Ti: 0.005 to 0.25%, V: 0.005 to 0.25%, Nb: 0.005-0.25% and Zr: 0.005-0.25% Second group: Cu: 0.01-3% Third group: Ca: 0.0002-0.005%, Mg: 0.0002-0.005%, La: 0.0002 to 0.005% and Ce: 0.0002 to 0.005%”. It is noted that JP’243 does not explicitly teach of the presence of Co as required by the instant technical feature. In the same field of endeavor, US’823 teaches [0119] a steel material, a seamless steel pipe, made of {abstract, [0001]} martensitic stainless steel teaches that {[0080, [0081]} Co: 0 to 0.5 mass% can be added to the steel since Co inhibits the occurrence of retained austenite, and suppresses variations in the steel strength. Therefore, it would have been obvious to one skilled in the art to add Co in a range suggested by US’823 to the steel of JP’243 thereby arriving at a steel which reads on the instant technical feature since US’823 teaches that Co inhibits the occurrence of retained austenite, and suppresses variations in the steel strength. As the prior art teaches a steel seamless pipe which reads on the instant technical feature, the instant technical feature is not a special technical feature.
A telephone call was made to Jaya Sharma, Ph.D. on 09/14/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030.  The examiner can normally be reached on M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        ou f